DETAILED ACTION
	Claims 1, 5-10, 13, 19-25, 28, 53, and 58 are pending.  Of these, claims 7-8 are withdrawn as directed to a nonelected species.  Therefore, claims 1, 5-6, 9-10, 13, 19-25, 28, 53, and 58 are under consideration on the merits.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/3/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/14/21 was filed prior to the mailing date of a Final Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, it was considered by the Examiner.   
Status of the Rejections
The 112(b) rejection is withdrawn in view of the Lyman declaration.
The 103 rejection over Vogel is withdrawn and replaced with a new rejection incorporating the teachings of a new primary reference, Runge et al.
A new 112(a) rejection was necessitated by the amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-6, 9-10, 13, 19-25, 28, 53, and 58 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Base claim 1 has been amended to recite that the dielectric constant measurement is taken at room temperature.  Applicant pointed to paragraphs 85 and 87 of the specification for support for the claim amendments, but while these paragraphs provide support for other amendments made to the claims, they are silent with respect to the temperature at which the dielectric constant is measured.  As discussed in the previous Office Action, their does not appear to be any support in the disclosure for the temperature at which the dielectric constant is measured.  
This rejection could be overcome by deleting reference to room temperature from claim 1.  The Office recognizes that the claims were previously rejected for not specifying the room temperature associated with the dielectric constant, but Applicant has overcome the rejection by submission of a declaration establishing how the skilled artisan would have interpreted the dielectric constant limitation.  Therefore, the claims are now definite even in the absence of a recitation of “room temperature.”  While a declaration can be used as evidence as to how the skilled artisan would have interpreted a claim, it cannot provide written description for an amendment adding language to the claims, since the declaration is not a part of the original disclosure as filed.    
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, 9-10, 13, 19-25, 28, 53, and 58 are rejected under 35 U.S.C. 103 as unpatentable over Runge et al. (US Pat. Pub. 2006/0003649).
As to claims 1, 6, 9-10, 13, 19-25, 28, 53, and 58, Runge discloses dispersible wipes (Abstract) comprising a fibrous material and a wetting composition comprising an insolubilizing agent that may be a polyol (paragraph 15) such as butylene glycol (i.e., a species of “glycols,” which is the elected type of “solvents” of claim 1 as well as claims 5 and 9, and which is miscible with water and has a dielectric constant of 28.8, which indicates a lower polarity than water as recited by claim 6)(claim 5 of Runge).  Runge teaches that the insolubilizing agent is present in the amount of more than about 30 wt% (paragraph 88), which is the same range of solvent recited by claim 1.  The insolubilizing agent may be a combination of a glycols and alcohols (i.e., the elected species of cationic disinfectant of claims 21-23)(paragraph 22).  The wetting solution is disclosed as imparting a “lotion-like feel” to the wipe (paragraph 74) and is considered a “lotion” of claim 1.  The wipe may comprise polyacrylamide (a “water soluble binder” of claim 28)(paragraph 32), as well as a salt of claim 1 such as a zinc salt of claim 53 and in the amount of 0.01-2 wt%, which encompasses the range of claim 1 (paragraph 115) and a fragrance in the amount of 0.01-1 wt%, which overlaps the range of claim 1 (paragraph 143), along with a preservative (paragraph 49) and a polysorbate (the elected species of “coupling agent” of claims 1 and 13) in the amount of 0.01-1 wt%, which overlaps the range of claim 1(paragraph 143).  The composition may further comprise a wax of claim 10 (paragraph 138).  The combination of the fibrous substrate and the wetting lotion composition is viewed as a kit of claim 58.  
As to claims 19-20 and 24-25, the composition may comprise detergent as well as humectants and emollients (“skin protectants”)(paragraph 89).  
 As to claims 1, 6, 9-10, 13, 19-25, 28, 53, and 58, Runge does not further expressly disclose the dielectric constant of the entire lotion formulation as recited by claims 1 and 58 as opposed to the glycol solvent that is present in the lotion.  Nor does Vogel expressly teach the amount of preservative (claim 1), skin protectant (claim 20), alcohol cationic disinfectant (claims 22-23), or detergent (claim 25).  
As to claims 1, 6, 9-10, 13, 19-25, 28, 53, and 58, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the Runge dispersible wipe by select amounts of the preservative,  alcohol cationic disinfectant, skin protectant, and detergent that are within the ranges recited by claims 1, 20, and 22-23, and 25, since the amounts of these ingredients are result effective variables that will affect their ability to impart preserving, insolubilizing, skin protecting, and cleaning properties to the composition. Discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
The skilled artisan would recognize that the largest factor in determining the dielectric constant of the resulting lotion formulation will be the dielectric constant of the wetting solution solvent that comprises the lotion, which in this case is 28.8 for butylene glycol as discussed above, which is viewed as reading on the “about” 30-80 range recited by the claims due to the use of “about,” and additionally because its inclusion in the lotion along with the remaining ingredients is viewed as resulting in a lotion having a dielectric constant within the claimed range based upon the evidence of record because it comprises the same ingredients in the same amounts recited by the claims, and a product cannot be separated from its properties.  The U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the countless ways that an Applicant may present previously unmeasured characteristics.  When the prior art appears to contain the same ingredients that are disclosed by Applicants' own specification as suitable for use in the invention, a prima facie case of obviousness has been established, and the burden is properly shifted to Applicants to demonstrate otherwise.  See MPEP 2112.01.  Additionally, discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 5 is rejected under 35 U.S.C. 103 as unpatentable over Runge et al. (US Pat. Pub. 2006/0003649) as applied to claims 1, 6, 9-10, 13, 19-25, 28, 53, and 58 above, and further in view of Vogel (WO 2017/116429; of record).
 The teachings of Runge are relied upon as discussed above.  Runge further teaches that the purpose of the insolubilizing agent is that when its concentration becomes diluted after the wipe is discarded into the wastewater stream, the binder formulation of the wipe becomes soluble, which reduces the strength of the fibrous substrate below a critical level such that it breaks apart (paragraph 15).   Runge does not further expressly disclose the presence of calcium chloride as recited by claim 5.  
Vogel discloses a dispersible wipe comprising cellulosic fibers (page 3, 2nd to last paragraph)  and a wetting solution comprising a first insolubilizing agent for maintaining the stability of binders which hold the wipe together, wherein the insolubilizing agent may be butylene glycol and optionally comprising a second insolubilizing agent such as calcium chloride (a “salt” of claims 1, 5, and 53)(page 6, 2nd paragraph), and wherein the wetting solution further may comprise a lotion (page 5, last paragraph).  
 It would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the Runge dispersible wipe by incorporating calcium chloride as an additional insolubilizing agent as taught by Vogel, in order to enhance the ability of the wipe to hold the fibrous substrate together during use while enhancing its breakup after disposal in the wastewater stream.  
Response to Applicant’s Arguments
	 Applicant’s arguments have been considered carefully but are moot in light of the new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 5712720827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GAREN GOTFREDSON/Examiner, Art Unit 1619                                                                                                                                                                                                        

  
/Patricia Duffy/Primary Examiner, Art Unit 1645